UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Global High Income Fund (formerly DWS Global High Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 36 Statement of Assets and Liabilities 38 Statement of Operations 40 Statement of Changes in Net Assets 41 Financial Highlights 46 Notes to Financial Statements 63 Report of Independent Registered Public Accounting Firm 64 Information About Your Fund's Expenses 66 Tax Information 67 Advisory Agreement Board Considerations and Fee Evaluation 72 Board Members and Officers 77 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Deutsche Global High Income Fund returned 5.44% (unadjusted for sales charges) during the 12-month period ended October 31, 2014. The fund underperformed the 5.94% return of its benchmark, the Bank of America Merrill Lynch Global High Yield Constrained Index, but it outperformed the 4.50% average return of the funds in its Morningstar peer group, High Yield Bond Funds. Investment Process Portfolio management uses primarily a bottom-up approach by using relative value and fundamental analysis to select securities within each industry, and a top-down approach to assess the overall risk and return in the market. The fund employs a global approach that seeks opportunities in developed-market high-yield bonds and emerging-markets debt. Within the fund’s developed-market international allocation, the majority of assets are invested in Europe and the United Kingdom. U.S. high-yield bonds produced a strong total return and outperformed the investment-grade bond market, as gauged by the 4.14% return of the Barclays U.S. Aggregate Bond Index. However, all of the outperformance was generated in the first eight months of the period. During this time, the market was well supported by an environment of slow but steady economic growth. The U.S. economy was healthy enough for corporations to generate earnings gains and show continued balance sheet improvements, but not so strong as to prompt the U.S. Federal Reserve Board (the Fed) to tighten monetary policy faster than expected. This created an ideal backdrop for high-yield bonds and caused yield spreads to fall to record lows in the early summer. According to the Federal Reserve Bank of St. Louis, the BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread fell as low as 3.35 percentage points on June 23, 2014. This was the lowest level in seven years, and it was down significantly from the 6.44 level registered two years earlier at the end of June 2012. "We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns." This represented the high-water mark for the asset class, as high-yield bonds experienced significant volatility during the final four months of the annual period. Market volatility was driven by a number of factors, including inconsistent fund flows and the heavy pace of new issuance after Labor Day. This unfavorable balance of supply and demand contributed to a downward "re-pricing" of outstanding bonds and led to a widening of yield spreads to 4.30 percentage points by October 31, 2014. Comments from the Fed, which investors interpreted as a signal that rates could be raised earlier than anticipated, also had an adverse impact on the high-yield market. Despite these headwinds, the favorable credit quality statistics for high-yield issuers, combined with their aggressive refinancing of existing debt, helped keep high-yield default rates below the historical average. European high-yield debt also finished the period in positive territory, but it trailed the gains for the U.S. market by a modest degree. Economic growth in Europe has begun to come in well below expectations as 2014 has progressed, and inflation has been falling steadily throughout the year. These trends have weighed on the higher-risk segments of the European financial markets, including the debt of more highly leveraged companies. Fund Performance In managing the fund, we focus on using credit research to identify the most compelling investment opportunities. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. Consistent with our bottom-up approach, individual security selection was the primary driver of fund performance. One of the leading contributors to performance was our position in Armored AutoGroup, Inc., whose bonds benefited from expectations of a debt refinancing following an acquisition by the issuer’s parent company. The bonds of Adria Bidco BV, which provides cable and satellite services in the Balkans, outperformed as the company posted strong revenue growth and maintained its favorable credit statistics. Ardagh Packaging Finance PLC, based in Ireland, also performed well as the company paid down debt following asset sales and demonstrated improved operational performance at some facilities. On the other side of the ledger, the bonds of NII Capital Corp. — which provides mobile communications services in Latin America — lost ground after the company posted weak subscriber results and suffered an erosion of its competitive position. We sold the bonds before the company declared bankruptcy. Offshore Group Investment Ltd.* bonds also lost ground, along with its energy-sector peers, as offshore drillers faced day-rate pressure due to lower demand and market oversupply. The debt of the industrial packaging company Greif Nevada Holdings, Inc. (formerly Greif Luxembourg Finance SCA)* underperformed after the company encountered operational difficulties in its European operations, including protestors’ occupation of its production facilities in Turkey. * Not held in the portfolio as of October 31, 2014. While individual security selection was the primary driver of fund returns, several top-down factors also played a role in the fund’s relative performance. For instance, the fund typically held a duration — or interest-rate sensitivity — below that of the benchmark. At a time of falling bond yields, this positioning represented a headwind to performance. The fund was also hurt by its positions in the bonds of oil-drilling companies, which lagged, and its underweight position in higher-quality European banks, which outperformed. On the plus side, we maintained an overweight in the United States vs. the international markets throughout the year. This positioning, which reflects the favorable impact that the United States’ superior economic growth has had on corporate credit fundamentals, was a positive for relative performance. The fund employed derivatives during the period, using forward currency contracts to hedge currency risk in its non-U.S. positions. This strategy offset the potential impact of the downturn in foreign currencies relative to the U.S. dollar. Outlook and Positioning We retain a cautiously optimistic view on the U.S. high-yield market. Credit fundamentals remain strong, as improving corporate results have resulted in decreasing leverage and higher interest coverage among high-yield issuers. Companies in the asset class have taken advantage of low rates by refinancing their debt and pushing the bulk of their maturities further into the future, thus reducing near-term default risk. However, the increasing use of proceeds for equity-friendly purposes — such as share buybacks and merger-and-acquisition activity — is a development that we are watching closely. Technical factors in the market also remain challenging. Fund flows into high-yield investments have been mixed, with flows in an out of high-yield funds often alternating on a day-to-day and week-to-week basis. Any sign that the Fed may raise rates faster than anticipated could also prove challenging for higher-risk assets such as high-yield bonds. On balance, we expect volatility will remain a factor on a short-term basis, but that yield spreads can trend lower in the intermediate term as favorable corporate results continue to support improving credit fundamentals and low default rates. We also see the potential for above-average near-term volatility in the European high-yield markets, but we believe there is meaningful upside potential if the region’s economic growth exceeds the very depressed expectations that are currently in place. Our approach in this market segment has been to seek specific, bottom-up opportunities where the yields provide favorable compensation for the underlying risks. The fund’s 45% weighting in B-rated securities, which represents an overweight relative to the benchmark, is offset by a corresponding underweight in the higher-quality BB-rated tier. The fund’s 11% weighting in bonds rated CCC and below represents a neutral weighting vs. the benchmark. It’s important to keep in mind that these allocations are not top-down decisions, but rather a reflection of our bottom-up decisions at the individual security level. Overall, we continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multi-year period by achieving an appropriate trade-off of risk and return. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below-investment-grade bonds of corporate issuers domiciled in countries having an investment-grade foreign-currency long-term debt rating. The index limits the percentage represented by any single issuer in the index. The Morningstar High Yield Bond Funds category represents portfolios that primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor’s or Moody’s at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Duration is a measure of interest-rate sensitivity. "Long" — or above-benchmark – duration is a positive for performance when bond yields are falling (and prices are rising) but a negative when bond yields are rising. "Short" — or below-benchmark — duration is a positive for performance when bond yields are rising (and prices are falling) but a negative when bond yields are falling. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 5.44% 9.48% 6.88% Adjusted for the Maximum Sales Charge (max 4.50% load) 0.69% 8.47% 6.39% Bank of America Merrill Lynch Global High Yield Constrained Index† 5.94% 10.54% 8.45% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.64% 8.67% 6.06% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.64% 8.53% 6.06% Bank of America Merrill Lynch Global High Yield Constrained Index† 5.94% 10.54% 8.45% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.65% 8.69% 6.10% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 4.65% 8.69% 6.10% Bank of America Merrill Lynch Global High Yield Constrained Index† 5.94% 10.54% 8.45% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 5.70% 9.71% 7.11% Bank of America Merrill Lynch Global High Yield Constrained Index† 5.94% 10.54% 8.45% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 5.76% 9.86% 7.24% Bank of America Merrill Lynch Global High Yield Constrained Index† 5.94% 10.54% 8.45% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014, are 1.06%, 1.86%, 1.82%, 0.89% and 0.74% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B, C and S shares for the periods prior to their inception on May 16, 2005, are derived from the historical performance of the Institutional Class shares of Deutsche Global High Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.5%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below investment grade bonds of corporate issuers domiciled in countries having an investment grade foreign currency long term debt rating. The index limits the percentage represented by any single issuer in the index. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 4.37%, 3.80% and 4.81% for Class A, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 5.25%, 4.47% and 5.51% for Class A, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 92.3% Consumer Discretionary 18.6% AMC Entertainment, Inc., 5.875%, 2/15/2022 AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 (b) APX Group, Inc.: 6.375%, 12/1/2019 8.75%, 12/1/2020 (b) 144A, 8.75%, 12/1/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Autodis SA, 144A, 6.5%, 2/1/2019 EUR Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) BUT SAS, 144A, 7.375%, 9/15/2019 EUR Cable Communications Systems NV, 144A, 7.5%, 11/1/2020 EUR Cablevision Systems Corp.: 5.875%, 9/15/2022 (b) 8.0%, 4/15/2020 CCO Holdings LLC, 7.375%, 6/1/2020 CCOH Safari LLC: 5.5%, 12/1/2022 (c) 5.75%, 12/1/2024 (c) Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 (b) CET 21 spol sro, 144A, 9.0%, 11/1/2017 EUR Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 6.75%, 6/1/2021 7.875%, 9/1/2019 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 HD Supply, Inc.: 7.5%, 7/15/2020 11.5%, 7/15/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 HP Pelzer Holding GmbH, 144A, 7.5%, 7/15/2021 EUR iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 5.5%, 4/15/2021 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International, 8.625%, 2/1/2019 Numericable Group SA: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 144A, 6.25%, 5/15/2024 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Snai SpA, 144A, 12.0%, 12/15/2018 EUR Springs Industries, Inc., 6.25%, 6/1/2021 (b) Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 TVN Finance Corp. III AB, 144A, 7.875%, 11/15/2018 EUR UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG, 144A, 5.5%, 1/15/2023 Unitymedia KabelBW GmbH, 144A, 9.5%, 3/15/2021 EUR Univision Communications, Inc.: 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 (b) Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 (b) Wynn Macau Ltd., 144A, 5.25%, 10/15/2021 Consumer Staples 4.0% Barry Callebaut Services NV, 144A, 5.5%, 6/15/2023 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS Investments GmbH: 144A, 7.25%, 4/3/2024 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 6.875%, 2/15/2021 8.25%, 2/15/2021 (b) Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 Energy 8.5% Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 California Resources Corp.: 144A, 5.5%, 9/15/2021 (b) 144A, 6.0%, 11/15/2024 Chaparral Energy, Inc., 7.625%, 11/15/2022 CONSOL Energy, Inc., 144A, 5.875%, 4/15/2022 Crestwood Midstream Partners LP: 6.125%, 3/1/2022 7.75%, 4/1/2019 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 Halcon Resources Corp., 9.75%, 7/15/2020 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Holly Energy Partners LP, 6.5%, 3/1/2020 Ithaca Energy, Inc., 144A, 8.125%, 7/1/2019 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 Linn Energy LLC, 6.25%, 11/1/2019 (b) MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc., 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 (b) Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 3/15/2022 (b) 6.875%, 1/15/2023 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Regency Energy Partners LP: 5.0%, 10/1/2022 5.875%, 3/1/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Seventy Seven Operating LLC, 6.625%, 11/15/2019 Swift Energy Co., 7.875%, 3/1/2022 (b) Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Welltec A/S, 144A, 8.0%, 2/1/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 WPX Energy, Inc., 5.25%, 9/15/2024 Financials 4.0% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 AerCap Ireland Capital Ltd., 144A, 5.0%, 10/1/2021 Credit Agricole SA, 144A, 7.875%, 1/29/2049 Credit Suisse Group AG, 144A, 6.25%, 12/29/2049 E*TRADE Financial Corp., 6.375%, 11/15/2019 Financiere Gaillon 8 SAS, 144A, 7.0%, 9/30/2019 EUR Hellas Telecommunications Finance, 144A, 8.082%**, 7/15/2015 (PIK)* EUR 0 MPT Operating Partnership LP: (REIT), 5.75%, 10/1/2020 EUR (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Popular, Inc., 7.0%, 7/1/2019 Seminole Tribe of Florida, Inc., 144A, 7.804%, 10/1/2020 Societe Generale SA, 144A, 7.875%, 12/29/2049 (b) UniCredit SpA, REG S, 8.0%, 4/3/2049 Health Care 5.3% Aviv Healthcare Properties LP, 6.0%, 10/15/2021 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 Community Health Systems, Inc.: 5.125%, 8/1/2021 6.875%, 2/1/2022 (b) Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 5.75%, 1/15/2022 HCA, Inc.: 5.25%, 4/15/2025 (b) 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 HomeVi SAS, 144A, 6.875%, 8/15/2021 EUR IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Salix Pharmaceuticals Ltd., 144A, 6.0%, 1/15/2021 Valeant Pharmaceuticals International, Inc.: 144A, 6.375%, 10/15/2020 144A, 7.5%, 7/15/2021 Industrials 12.4% ADT Corp.: 3.5%, 7/15/2022 (b) 4.125%, 4/15/2019 (b) 6.25%, 10/15/2021 (b) Aguila 3 SA, 144A, 7.875%, 1/31/2018 Armored Autogroup, Inc., 9.25%, 11/1/2018 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Astaldi SpA, 144A, 7.125%, 12/1/2020 EUR BakerCorp International, Inc., 8.25%, 6/1/2019 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 (b) 144A, 5.75%, 3/15/2022 (b) 144A, 6.0%, 10/15/2022 Carlson Travel Holdings, Inc., 144A, 7.5%, 8/15/2019 (PIK) Casella Waste Systems, Inc., 7.75%, 2/15/2019 (b) Covanta Holding Corp., 5.875%, 3/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ducommun, Inc., 9.75%, 7/15/2018 Empark Funding SA, 144A, 6.75%, 12/15/2019 EUR Ferreycorp SAA, 144A, 4.875%, 4/26/2020 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc.: 6.0%, 11/15/2022 6.75%, 10/1/2020 Garda World Security Corp., 144A, 7.25%, 11/15/2021 Gates Global LLC: 144A, 5.75%, 7/15/2022 EUR 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Huntington Ingalls Industries, Inc., 7.125%, 3/15/2021 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Navios Maritime Holdings, Inc.: 144A, 7.375%, 1/15/2022 (b) 8.125%, 2/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Novafives SAS, 144A, 4.5%, 6/30/2021 EUR Oshkosh Corp., 5.375%, 3/1/2022 Ply Gem Industries, Inc.: 6.5%, 2/1/2022 (b) 144A, 6.5%, 2/1/2022 Sanmina Corp., 144A, 4.375%, 6/1/2019 Spirit AeroSystems, Inc.: 5.25%, 3/15/2022 6.75%, 12/15/2020 Techem Energy Metering Service GmbH & Co., KG, 144A, 7.875%, 10/1/2020 EUR Techem GmbH, 144A, 6.125%, 10/1/2019 EUR Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 6.0%, 7/15/2022 6.5%, 7/15/2024 7.5%, 7/15/2021 Triumph Group, Inc., 5.25%, 6/1/2022 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 (b) Information Technology 5.0% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Adria Bidco BV, 144A, 7.875%, 11/15/2020 EUR Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) (b) Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc., 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 NXP BV, 144A, 3.75%, 6/1/2018 Ymobile Corp., 144A, 8.25%, 4/1/2018 Materials 15.8% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 Ardagh Packaging Finance PLC: 144A, 4.25%, 1/15/2022 EUR 144A, 6.75%, 1/31/2021 144A, 9.125%, 10/15/2020 Berry Plastics Corp.: 5.5%, 5/15/2022 9.75%, 1/15/2021 Cascades, Inc., 144A, 5.5%, 7/15/2022 Ciech Group Financing AB, 144A, 9.5%, 11/30/2019 EUR Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Coveris Holdings SA, 144A, 7.875%, 11/1/2019 Crown European Holdings SA, 144A, 4.0%, 7/15/2022 EUR CSN Resources SA, 144A, 6.5%, 7/21/2020 (b) Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 (b) 144A, 8.25%, 11/1/2019 (b) Greif Nevada Holdings, Inc. SCS, 144A, 7.375%, 7/15/2021 EUR Greif, Inc., 7.75%, 8/1/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Huntsman International LLC, 5.125%, 4/15/2021 EUR Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Novelis, Inc., 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Perstorp Holding AB, 144A, 8.75%, 5/15/2017 (b) Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC: 144A, 8.0%, 12/1/2018 144A, 8.25%, 1/15/2021 (b) Sealed Air Corp., 144A, 8.375%, 9/15/2021 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 SPCM SA, 144A, 6.0%, 1/15/2022 Tronox Finance LLC, 6.375%, 8/15/2020 (b) Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (b) WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Telecommunication Services 16.2% Altice Financing SA: 144A, 6.5%, 1/15/2022 144A, 7.875%, 12/15/2019 Altice Finco SA: 144A, 8.125%, 1/15/2024 144A, 9.875%, 12/15/2020 Altice SA, 144A, 7.25%, 5/15/2022 EUR B Communications Ltd., 144A, 7.375%, 2/15/2021 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc., 8.375%, 10/15/2020 CommScope, Inc., 144A, 5.0%, 6/15/2021 CPI International, Inc., 8.75%, 2/15/2018 Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (b) 7.0%, 6/1/2020 8.625%, 7/15/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Pacnet Ltd., 144A, 9.0%, 12/12/2018 Play Finance 1 SA, 144A, 6.5%, 8/1/2019 EUR Play Finance 2 SA, 144A, 5.25%, 2/1/2019 EUR Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.625%, 11/15/2020 Telenet Finance III Luxembourg SCA, 144A, 6.625%, 2/15/2021 EUR Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Vivacom, 144A, 6.625%, 11/15/2018 EUR Wind Acquisition Finance SA: 144A, 4.082%**, 7/15/2020 EUR 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 (b) 7.5%, 4/1/2023 (b) 7.75%, 10/15/2020 7.75%, 10/1/2021 Utilities 2.5% AES Corp., 3.234%**, 6/1/2019 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 (b) Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 Enel SpA, 144A, 8.75%, 9/24/2073 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024* NRG Energy, Inc.: 144A, 6.25%, 5/1/2024 7.875%, 5/15/2021 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Total Corporate Bonds (Cost $280,980,063) Government & Agency Obligations 0.5% Other Government Related (d) 0.2% MMC Norilsk Nickel OJSC, 144A, 5.55%, 10/28/2020 U.S. Treasury Obligation 0.3% U.S. Treasury Note, 1.0%, 8/31/2016 (e) Total Government & Agency Obligations (Cost $1,407,483) Loan Participations and Assignments 0.5% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 DaVita HealthCare Partners, Inc., Term Loan B, 3.5%, 6/24/2021 Level 3 Financing, Inc., Term Loan B5, 3.5%, 1/31/2022 Total Loan Participations and Assignments (Cost $2,341,157) Convertible Bond 0.7% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $1,275,868) Preferred Security 0.4% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $782,059) Shares Value ($) Common Stocks 0.0% Consumer Discretionary 0.0% Dawn Holdings, Inc.* (f) 21 Trump Entertainment Resorts, Inc.* 72 0 Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. Materials 0.0% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Total Common Stocks (Cost $292,203) Preferred Stock 0.7% Financials Ally Financial, Inc. Series G, 144A, 7.0% (Cost $2,014,634) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $239,283) Securities Lending Collateral 9.3% Daily Assets Fund Institutional, 0.08% (g) (h) (Cost $28,652,169) Cash Equivalents 3.4% Central Cash Management Fund, 0.07% (g) (Cost $10,468,941) % of Net Assets Value ($) Total Investment Portfolio (Cost $328,453,860)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Energy Future Holdings Corp.* % 11/15/2024 USD Hellas Telecommunications Finance* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. † The cost for federal income tax purposes was $328,375,813. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $4,493,384. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,832,504 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,339,120. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $27,600,361, which is 8.9% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At October 31, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter swap contracts. (f) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. REIT: Real Estate Investment Trust At October 31, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2015 1 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 9/20/2011 12/20/2016 5 % Ford Motor Co., 6.5%, 8/1/2018, BBB– 12/20/2011 3/20/2017 3 % CIT Group, Inc., 5.5%, 2/15/2019, BB– 9/20/2012 12/20/2017 6 % General Motors Corp., 3.3%, 12/20/2017, BB+ 6/20/2013 9/20/2018 3 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 6/20/2013 9/20/2018 1 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– 6/20/2013 9/20/2018 4 % HCA, Inc., 8.0%, 10/1/2018, B– Total unrealized appreciation (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Bank of America 2 JPMorgan Chase Securities, Inc. 3 Credit Suisse 4 Goldman Sachs & Co. 5 Barclays Bank PLC 6 UBS AG As of October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/20/2014 JPMorgan Chase Securities, Inc. EUR USD 1/15/2015 Citigroup, Inc. Total unrealized appreciation Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are, summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Corporate Bonds $
